DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 02/11/2022 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1-20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coulmeau et al. (US 20080300738 A) in view of, where applicable, the previous reference(s). Coulmeau et al. resolves the deficiencies of the previous reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddreth et al. (US 20190272762 A1), hereinafter Suddreth ‘762 in view of Suddreth et al. (US 10209122 B1), hereinafter Suddreth ‘122, and Coulmeau et al. (US 20080300738 A), hereinafter Coulmeau.

Regarding claim 1, Suddreth ‘762 teaches a method for determining a Mach cutoff flight profile for an aircraft ([0042] “flight planning system 10 may determine the calculated Mach cutoff speed at a given point in space from an algorithm”), the method comprising:
	receiving data representative of a flight origination and a flight destination ([0015] “The flight plan criteria sets-out the pertinent constraints of the flight plan, such as starting waypoint (origin), ending waypoint (destination), Estimated Time of Departure (ETD), and the like. Such flight plan criteria may be entered utilizing any suitable pilot input interface”);
	receiving an initial atmospheric profile forecast ([0030] “The flight parameters projected by flight planning system 10 can be determined utilizing established A/C performance models, as well as other pertinent data inputs including forecasted wind and weather conditions”);
	computing a user cost function ([0041] “Flight planning system 10 beneficially considers a range of potential solutions in resolving an excessive sonic boom prediction in a preferred order or hierarchy during STEP 44 of method 36”);
	determining a flight profile which implements Mach cutoff (Fig. 2; 44 and [0038] “if determining that an excessive sonic boom is forecast to occur during a particular interval of the baseline flight plan during STEP 44, flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan”. [0042] Accordingly, embodiments of flight planning system 10 may initially consider, as preferred solution, A/C deceleration to a speed remaining slightly above the Mach cutoff speed));
	engaging an autopilot to implement the flight profile ([0044] “flight planning system 10 may automatically enter or implement relatively minor offsets to the flight plan to avoid excessive boom predictions or anticipated overpressure events”);
	receiving updates on the atmospheric profile forecast ([0042] “Flight planning system 10 may submit such "what-if"" queries on a relatively frequent basis to compensate for changes in dynamic parameters impacting the Mach cutoff speed calculation, such changes in forecast A/C speeds and weather (e.g., wind) conditions”;
	determining potential sonic boom incidents on a periodic basis ([0042] “Flight planning system 10 may submit such "what-if"" queries on a relatively frequent basis to compensate for changes in dynamic parameters impacting the Mach cutoff speed calculation, such changes in forecast A/C speeds and weather (e.g., wind) conditions”);
	determining one or more sonic boom avoidance modifications to the flight profile that will avoid sonic boom incidents and not exceed the user cost function if potential sonic boom incidents are determined ([0047] “flight planning system 10 may be configured to automatically enter minor flight plan adjustments if satisfying certain constraints as determined by, for example, airway boundaries, Required Navigational Performance (RNP) parameters, and the like”);
	presenting one or more sonic boom avoidance modifications to the flight profile to a pilot of the aircraft if potential sonic boom incidents are determined ([0043] “Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom”. [0047] “More pronounced deviations from a flight plan, however, will typically require pilot notification and approval”);
	receiving selection of one of the sonic boom avoidance modifications to the flight profile if potential sonic boom incidents are determined ([0047] “More pronounced deviations from a flight plan, however, will typically require pilot notification and approval”; and
	updating the flight profile with the selected sonic boom avoidance modification if potential sonic boom incidents are determined ([0039] “If an altitude modification is determined to be sufficient to resolve the excessive sonic boom prediction, and the altitude modification is within a predetermined range of the altitude of the baseline flight plan, an acceptable resolution is reached. Flight planning system 10 modifies the flight plan accordingly and repeats this process, as appropriate, until arriving at boom-compliant flight plan”).
	
	Suddreth ‘762 does not teach the specifics of receiving user preferences on flight parameters to be optimized. 
	Suddreth ‘122 does not teach the specifics of receiving user preferences on flight parameters to be optimized ([Col. 16, ll. 49-52 “Display system 10 advantageously prioritizes the preemptive actions based upon selected performance criteria, such as timeliness, fuel efficiency, or emission levels”);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received user preferences on flight parameter optimizations as taught by Suddreth ‘122 to determine the flight path optimizations of Suddreth ‘762. One of ordinary skill in the art would have been motivated to prioritize preemptive actions based on user criteria (Suddreth ‘122 Col. 16 ll. 49-52)

	Suddreth ‘762 does not teach receiving from a pilot or co-pilot on the aircraft user preferences on flight parameters to be optimized; computing a user cost function based on the user preferences selected by the pilot or the co-pilot;

	Coulmeau teaches receiving from a pilot or co-pilot on the aircraft user preferences on flight parameters to be optimized ([0073] “The predetermined cost index, requested by the operator and entered by the pilot into the flight management system, is known”. [0072] “cost index CI which is a function as has been seen of the cost of time CT and the cost of fuel CF (CI=CT/CF)”. the pilot chooses if he wants to optimize more for time or fuel); 
	computing a user cost function based on the user preferences selected by the pilot or the co-pilot ([0012] “A flight management system FMS onboard an aircraft will compute the flight predictions for a given mission as a function of the data input by the pilot, including the optimum cost index CI determined by the operator for this flight, as a function of the parameters listed above. In this manner, an optimal flight plan according to the economic criteria of the operator is obtained”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received pilot input on preferences on flight parameter optimizations as taught by Coulmeau to determine the flight path optimizations of Suddreth ‘762. One of ordinary skill in the art would have been motivated so that “optimal flight plan according to the economic criteria of the operator is obtained” (Coulmeau  [0012] ).

	Regarding claim 2, Suddreth’762 in view of Suddreth ‘122 and Coulmeau teaches the method of claim 1.
Suddreth ‘762 further teaches receiving selection of one of the optimized modifications to the flight profile [[if no potential sonic boom incidents are determined]] ([0042 “embodiments of flight planning system 10 may initially consider, as preferred solution, A/C deceleration to a speed remaining slightly above the Mach cutoff speed”. Fig. 2; 50 and [0043] “If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a "SUBMIT" option by the pilot”) ; and
	updating the flight profile with the optimized modification [[if no potential sonic boom incidents are determined]] Fig. 2; 50 and [0043] “If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a "SUBMIT" option by the pilot”).

	 Suddreth’762 does not teach further comprising determining one or more optimized modifications to the flight profile to lower the user cost function if no potential sonic boom incidents are determined;
	presenting one or more optimized modifications to the flight profile to the pilot if no potential sonic boom incidents are determined;
	

	
	Suddreth ‘122 teaches further comprising determining one or more optimized modifications to the flight profile to lower the user cost function if no potential sonic boom incidents are determined (Col. 17, ll. 9-25 “The above-described navigational solutions or preemptive actions may be automatically presented on avionic displays  … graphic specifying the maximum permissible Mach speed and minimum permissible AGL altitude at the selected location along the A/C flight path”);
	presenting one or more optimized modifications to the flight profile to the pilot if no potential sonic boom incidents are determined (Col. 17, ll. 9-25 “The above-described navigational solutions or preemptive actions may be automatically presented on avionic displays  …  color coding can be utilized to indicate or emphasize whether an A/C can accelerate (e.g., as may be indicated by a first predetermined informational color, such as green”);
	
	Suddreth ‘762 teaches updating of a flight plan avoiding unwanted sonic booms. Suddreth ‘122 teaches updating of a display showing relevant flight data according to production of sonic booms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the “emphasize whether an A/C can accelerate” without producing sonic booms as taught by Suddreth ‘122 to determine the flight path optimizations of Suddreth ‘762. One of ordinary skill in the art would have been motivated to prioritize “the preemptive actions based upon selected performance criteria, such as timeliness, fuel efficiency, or emission levels” (Suddreth ‘122 Col. 16 ll. 49-52).

Regarding claim 3,  Suddreth’762 in view of Suddreth ‘122 and Coulmeau teaches the method of claim 2.
	 Suddreth ‘726 further teaches wherein the flight profile includes an aircraft speed profile ([0042] “system 10 may now consider solutions involving A/C deceleration to subsonic speeds”), an aircraft altitude profile ([0040] “a relatively large deviation in altitude from the original altitude at a particular internal along the baseline flight plan”), and an aircraft route ([0043] “display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom”), and 
	the optimized modifications to the flight profile include modifications to the aircraft speed profile ([0042] “system 10 may now consider solutions involving A/C deceleration to subsonic speeds”), the aircraft altitude profile ([0040] “a relatively large deviation in altitude from the original altitude at a particular internal along the baseline flight plan”), the aircraft route  ([0043] “display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom”), or combinations thereof.

Regarding claim 4, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 1.
	Suddreth ‘726 further teaches comprising receiving terrain data ([0022] “memory 16 may contain one or more databases 28, such as geographical (terrain), runway, navigational, and historical weather databases, which may be updated on a periodic or iterative basis to ensure data timeliness”) and receiving information governing restricted operations([0036] “Such georeferenced values can be varied as a function of local or regional noise abatement regulations, political boundaries”) .

Regarding claim 5, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 1.
	Suddreth ‘726 further teaches wherein the flight profile includes an aircraft speed profile ([0042] “system 10 may now consider solutions involving A/C deceleration to subsonic speeds”), an aircraft altitude profile ([0040] “a relatively large deviation in altitude from the original altitude at a particular internal along the baseline flight plan”), and an aircraft route ([0043] “display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom”).

Regarding claim 6, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 5.
	 Suddreth ‘762 teaches wherein the aircraft speed profile includes a value of a speed of the aircraft which varies according to a location of the aircraft along the aircraft route ([0038] “flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan. Such modification can include, for example, speed reductions or altitude gains sufficient to remove the excessive sonic boom prediction”), and the aircraft altitude profile includes a value of an altitude of the aircraft which varies according to a location of the aircraft along the aircraft route ([0040] “a relatively large deviation in altitude from the original altitude at a particular internal along the baseline flight plan”).

Regarding claim 7, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 5.
	Suddreth ‘762 teaches wherein the sonic boom avoidance modifications to the flight profile include modifications to the aircraft speed profile, the aircraft altitude, the aircraft route, or combinations thereof  ([0038] “flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan. Such modification can include, for example, speed reductions or altitude gains sufficient to remove the excessive sonic boom prediction”).

Regarding claim 8,  Suddreth ‘762 teaches  method for determining a Mach cutoff flight profile for an aircraft ([0042] “flight planning system 10 may determine the calculated Mach cutoff speed at a given point in space from an algorithm”), the method comprising:
	receiving data representative of a flight origination and a flight destination ([0015] “The flight plan criteria sets-out the pertinent constraints of the flight plan, such as starting waypoint (origin), ending waypoint (destination), Estimated Time of Departure (ETD), and the like. Such flight plan criteria may be entered utilizing any suitable pilot input interface”);
	receiving an initial atmospheric profile forecast  ([0030] “The flight parameters projected by flight planning system 10 can be determined utilizing established A/C performance models, as well as other pertinent data inputs including forecasted wind and weather conditions”);
	receiving terrain data ([0022] “memory 16 may contain one or more databases 28, such as geographical (terrain), runway, navigational, and historical weather databases, which may be updated on a periodic or iterative basis to ensure data timeliness”);
	receiving information governing restricted operations ([0036] “Such georeferenced values can be varied as a function of local or regional noise abatement regulations, political boundaries”);
	computing a user cost function ([0041] “Flight planning system 10 beneficially considers a range of potential solutions in resolving an excessive sonic boom prediction in a preferred order or hierarchy during STEP 44 of method 36”);
	determining a flight profile which implements Mach cutoff (Fig. 2; 44 and [0038] “if determining that an excessive sonic boom is forecast to occur during a particular interval of the baseline flight plan during STEP 44, flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan”. [0042] Accordingly, embodiments of flight planning system 10 may initially consider, as preferred solution, A/C deceleration to a speed remaining slightly above the Mach cutoff speed);
	engaging an autopilot to implement the flight profile ([0044] “flight planning system 10 may automatically enter or implement relatively minor offsets to the flight plan to avoid excessive boom predictions or anticipated overpressure events”);
	receiving updates on the atmospheric profile forecast ([0042] “Flight planning system 10 may submit such "what-if"" queries on a relatively frequent basis to compensate for changes in dynamic parameters impacting the Mach cutoff speed calculation, such changes in forecast A/C speeds and weather (e.g., wind) conditions”);
	determining potential sonic boom incidents on a periodic basis  ([0042] “Flight planning system 10 may submit such "what-if"" queries on a relatively frequent basis to compensate for changes in dynamic parameters impacting the Mach cutoff speed calculation, such changes in forecast A/C speeds and weather (e.g., wind) conditions”);
	receiving selection of one of the optimized modifications to the flight profile [[if no potential sonic boom incidents are determined]] ([0042 “embodiments of flight planning system 10 may initially consider, as preferred solution, A/C deceleration to a speed remaining slightly above the Mach cutoff speed”. Fig. 2; 50 and [0043] “If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a "SUBMIT" option by the pilot”) ; and
	updating the flight profile with the optimized modification [[if no potential sonic boom incidents are determined]] Fig. 2; 50 and [0043] “If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a "SUBMIT" option by the pilot”)

	Suddreth ‘762 does not teach the specifics of receiving user preferences on flight parameters to be optimized. 
	Suddreth ‘122 teaches the specifics of receiving user preferences on flight parameters to be optimized ([Col. 16, ll. 49-52 “Display system 10 advantageously prioritizes the preemptive actions based upon selected performance criteria, such as timeliness, fuel efficiency, or emission levels”);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received user preferences on flight parameter optimizations as taught by Suddreth ‘122 to determine the flight path optimizations of Suddreth ‘762. One of ordinary skill in the art would have been motivated to prioritize preemptive actions based on user criteria (Suddreth ‘122 Col. 16 ll. 49-52).

	Suddreth ‘762 does not teach determining one or more optimized modifications to the flight profile to lower the user cost function if no potential sonic boom incidents are determined,
	presenting one or more optimized modifications to the flight profile to the pilot if no potential sonic boom incidents are determined.

	Suddreth ‘122 determining one or more optimized modifications to the flight profile to lower the user cost function if no potential sonic boom incidents are determined (Col. 17, ll. 9-25 “The above-described navigational solutions or preemptive actions may be automatically presented on avionic displays  … graphic specifying the maximum permissible Mach speed and minimum permissible AGL altitude at the selected location along the A/C flight path”);
	presenting one or more optimized modifications to the flight profile to the pilot if no potential sonic boom incidents are determined (Col. 17, ll. 9-25 “The above-described navigational solutions or preemptive actions may be automatically presented on avionic displays  …  color coding can be utilized to indicate or emphasize whether an A/C can accelerate (e.g., as may be indicated by a first predetermined informational color, such as green”);
	
	Suddreth ‘762 teaches updating of a flight plan avoiding unwanted sonic booms. Suddreth ‘122 teaches updating of a display showing relevant flight data according to production of sonic booms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the “emphasize whether an A/C can accelerate” without producing sonic booms as taught by Suddreth ‘122 to determine the flight path optimizations of Suddreth ‘762. One of ordinary skill in the art would have been motivated to prioritize “the preemptive actions based upon selected performance criteria, such as timeliness, fuel efficiency, or emission levels” (Suddreth ‘122 Col. 16 ll. 49-52).
	Suddreth ‘762 does not teach receiving from a pilot or co-pilot on the aircraft user preferences on flight parameters to be optimized; computing a user cost function based on the user preferences selected by the pilot or the co-pilot;

	Coulmeau teaches receiving from a pilot or co-pilot on the aircraft user preferences on flight parameters to be optimized ([0073] “The predetermined cost index, requested by the operator and entered by the pilot into the flight management system, is known”. [0072] “cost index CI which is a function as has been seen of the cost of time CT and the cost of fuel CF (CI=CT/CF)”. the pilot chooses if he wants to optimize more for time or fuel); 
	computing a user cost function based on the user preferences selected by the pilot or the co-pilot ([0012] “A flight management system FMS onboard an aircraft will compute the flight predictions for a given mission as a function of the data input by the pilot, including the optimum cost index CI determined by the operator for this flight, as a function of the parameters listed above. In this manner, an optimal flight plan according to the economic criteria of the operator is obtained”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received pilot input on preferences on flight parameter optimizations as taught by Coulmeau to determine the flight path optimizations of Suddreth ‘762. One of ordinary skill in the art would have been motivated so that “optimal flight plan according to the economic criteria of the operator is obtained” (Coulmeau  [0012] ).


Regarding claim 9, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 8.
	Suddreth ‘726 further teaches wherein the flight profile includes an aircraft speed profile ([0042] “system 10 may now consider solutions involving A/C deceleration to subsonic speeds”), an aircraft altitude profile ([0040] “a relatively large deviation in altitude from the original altitude at a particular internal along the baseline flight plan”), and an aircraft route ([0043] “display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom”).

Regarding claim 10, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 9.
	 Suddreth ‘762 teaches wherein the aircraft speed profile includes a value of a speed of the aircraft which varies according to a location of the aircraft along the aircraft route ([0038] “flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan. Such modification can include, for example, speed reductions or altitude gains sufficient to remove the excessive sonic boom prediction”).

Regarding claim 11, Suddreth ‘762 in view of Suddreth ‘ 122 and Coulmeau teaches the method of claim 9.
	 Suddreth ‘762 teaches wherein the aircraft altitude profile includes a value of an altitude of the aircraft which varies according to a location of the aircraft along the aircraft route ([0040] “a relatively large deviation in altitude from the original altitude at a particular internal along the baseline flight plan”).

Regarding claim 12, Suddreth ‘762 in view of Suddreth ‘122 and Coulmeau teaches the method of claim 9.
	Suddreth ‘762 teaches wherein the optimized modifications to the flight profile include modifications to the aircraft speed profile, the aircraft altitude profile, the aircraft route, or combinations thereof  ([0038] “flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan. Such modification can include, for example, speed reductions or altitude gains sufficient to remove the excessive sonic boom prediction”).

Regarding claims 13,  Suddreth ‘762 in view of Suddreth ‘122 and Coulmeau teaches the method of claim 12, further comprising:
	determining one or more sonic boom avoidance modifications to the flight profile that will avoid sonic boom incidents and not exceed the user cost function if potential sonic boom incidents are determined ([0047] “flight planning system 10 may be configured to automatically enter minor flight plan adjustments if satisfying certain constraints as determined by, for example, airway boundaries, Required Navigational Performance (RNP) parameters, and the like”);
	presenting one or more sonic boom avoidance modifications to the flight profile to a pilot of the aircraft if potential sonic boom incidents are determined ([0043] “Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom”. [0047] “More pronounced deviations from a flight plan, however, will typically require pilot notification and approval”);
	receiving selection of one of the sonic boom avoidance modifications to the flight profile if potential sonic boom incidents are determined ([0047] “More pronounced deviations from a flight plan, however, will typically require pilot notification and approval”; and
	updating the flight profile with the selected sonic boom avoidance modification if potential sonic boom incidents are determined ([0039] “If an altitude modification is determined to be sufficient to resolve the excessive sonic boom prediction, and the altitude modification is within a predetermined range of the altitude of the baseline flight plan, an acceptable resolution is reached. Flight planning system 10 modifies the flight plan accordingly and repeats this process, as appropriate, until arriving at boom-compliant flight plan”), 
	wherein the sonic boom avoidance modifications to the flight profile include modifications to the aircraft speed profile, the aircraft altitude profile, the aircraft route, or combinations thereof wherein the sonic boom avoidance modifications to the flight profile include modifications to the aircraft speed profile, the aircraft altitude, the aircraft route, or combinations thereof  ([0038] “flight planning system 10 seeks to resolve the excessive sonic boom prediction through acceptable modifications to the flight parameters of the baseline flight plan. Such modification can include, for example, speed reductions or altitude gains sufficient to remove the excessive sonic boom prediction”).

Claim 14 is a system for determining a Mach cutoff flight profile for an aircraft, the system comprising (taught by Suddreth ‘762):
a display configured to present information about a flight profile (Fig. 3; 60, 62 and [0005] “a flight planning system including a display device and a pilot input interface”. [0044] );
a user interface configured to receive input from a pilot and/or co-pilot (Fig. 3; 56 and [0005] “a flight planning system including a display device and a pilot input interface”);
an aircraft system configured to control the operation of aircraft mechanical systems and subsystems and to operate an autopilot ([0047] “flight planning system 10 may be configured to automatically enter minor flight plan adjustments if satisfying certain constraints as determined by, for example, airway boundaries, Required Navigational Performance (RNP) parameters, and the like”); and
a processing element (Fig.1; 12 “Controller Architecture” and [0021] “controller architecture 12 can encompass or may be associated with any number of individual processors, flight control computers”) configured or programmed to: perform the method of claim 1. Therefore is rejected for the same reasons as claim 1.


Claims 15-20, is the system of claim 14 for performing the method of claim 2-7, respectively. The limitations are substantially the same, therefore rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668